Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
DETAILED ACTION
As filed, Claims 56-62 are pending of which claims 56-62 are newly added. Claims 1-55 are canceled. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/16/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Response to Remarks
The rejection of claim 43, 45, 47, 49 under 35 U.S.C. 103 as being unpatentable over US 20150336874 by Koch et al. March 12, and Bolognini British journal of Pharmacology (2013) 168, 456-1470 is moot in view of cancelation of said claims.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 57 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 57 is dependent from  Claim 56.  The subject matter in Claim 56 is method of treating a subject suffering from anxiety comprising administering an effective amount of a compound of formula (I).
The subject matter in Claim 57 is the method of claim 56 further comprising treating the subject for depression or stress.
.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 56-62 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150336874 by Koch et al. March 12, 2015 (“the ‘874 publication”; cited in PTO-892 mailed 5/05/2020) and further in view of Campos et al. Psychophamacology (2008) 199:223-230 (cited by Applicants in IDS).
 The ‘874 publication teach cannabinoid esters compounds of formula ( A) and (A-1) as therapeutic agents in method of treatment of various conditions (same utility as claimed application). 
The cannabinoid esters compounds of formula ( A) have the chemical structure reproduced below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
In formula (A) variable X is defined as an aliphatic residue without or with one, two, three or more than three hydroxyl groups, wherein the total number of C-atoms in the aliphatic residue X is not greater than 15. Therefore, the compound of formula (A)  where X is methyl corresponds to the claimed compound of formula (I)( [0095]-[0096]).

The compounds of  formula (A-1) disclosed by the prior art of structure reproduced below, in which when variables  R1 and R2 are H and n is 2, the ethyl ester of CBDA is a homologue of claimed methyl ester of CBDA, with the only structural difference of a methylene unit at ester group ([0117]-[0119]).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
Furthermore, The ‘874 publication specifically teach compositions of esters of formula (A) with the methyl ester of formula (I) i.e. methyl ester of CBDA see [0178] which ester of formula (I) (reproduced below) corresponds to claimed ester of formula (I): 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The ‘874 publication describes synthesis of methyl ester CBDA (1) and compositions of comprising one or multiple compounds with methyl ester of formula (I) (see claim 1 of the cited reference; [0206]).
Disclosed on [0099] –[0100] of the ‘874 publication is that “the compound(s) of formula (A) can be produced via transesterification of cannabidiolic acid methyl ester of the formula (I) … however, in a composition according to the invention the total amount of compounds of formula (A) and salts thereof outweigh the amount of methyl ester of formula (I)”.
The prior art teach that cannabinoid ester compounds are used as medicines in a method for therapeutic treatment of the human or animal body for achieving an effect selected from the group consisting of appetite-stimulating effect, anti-emetic effect, reduction of muscular cramps and spasticity, alleviation of pain symptoms, alleviation of migraine symptoms, mood enhancement (depression), immunostimulation and/or antiepileptic effect [0028]; [0083]-[0088]; instant claim 57).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Furthermore, the ‘874 publication specify on [0197] that “substances according to the invention can also influence the following pathological situations via CB2 modulation: systemic inflammation, osteoporosis, cancer, transplantation-induced pathological conditions, different pathological conditions of the central nervous system including drug addiction and anxiety states as well as liver conditions”. Screening of the compound for their binding to CB1 and CB2  abilities are discussed on [0190]-[0205] and Tables 1-3. 
Regarding the anxiolytic-like effects of cannabinoids as heterogeneous group of
molecules that act on cannabinoid receptors, their CB1/ CB2 modulation and the results that  suggest that  activation of 5HT1A receptors could be one of the mechanisms of the anxiolytic effect observed with the cannabinoids compounds, (CBD) systemic administration are discussed in the article by Campos.
Regarding instant claims 58-62, the ‘874 publication teach pharmaceutical formulation comprising one or multiple compound(s) of formula (A), and additional components  as listed on [0079]. The pharmaceutical formulation are  selected from the group consisting of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Therefore, the prior art teach formulations containing mixtures of ester of CBDA including methyl ester of CBDA which corresponds the claimed compound, or ethyl ester of CBDA, homologue of claimed methyl ester used in method for therapeutic treatment of subjects in need thereof, for treatment of mood enhancement (i.e. depression)  or  conditions of the central nervous system including anxiety states.
The difference between the prior art and the instant is that the prior art  teach methods of treatment which requires cannabidiolic acid methyl ester in higher ratio to cannabidiolic acid methyl ester.
Note applicant’s "comprising" is open language and does not exclude those additional elements disclosed in the prior art (e.g. additional ester in the composition etc.). 
Furthermore, instant claim 62 recites “additional therapeutic agent” of the claimed composition, therefore the compositions of comprising one or multiple compounds with methyl ester of formula (I) of the prior art encompass claimed pharmaceutical composition.

As discussed above, the ‘874 publication teach ethyl ester of CBDA and further composition of CBDA ester in combination with methyl ester of CBDA which correspond to claimed compound. Furthermore, the ethyl ester of CBDA disclosed by the ‘874 publication as potential therapeutic agent differ from the claimed methyl ester of CBDA by a methylene unit.
Based on the teachings of the prior art,  the skilled artisan would have been motivated to utilize the teachings of cited references to arrive at instant invention with reasonable expectation of success, because the prior art by the ‘874 publication teach 1) formulations containing mixtures of ester of CBDA including methyl ester of CBDA (claimed compound) used as medicines or in a method for therapeutic treatment of diseases encompassed by instant claims; and 2) teach ethyl ester of CBDA which is a homolog of claimed compound as potential therapeutic agent with same application as claimed methyl ester of CBDA.
Per MPEP 2144.09 guidance: "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."  
“The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus”.
In the instant case the prior art teach ethyl ester of CBDA which is immediate homolog of methyl ester CBDA claimed. Therefore, the prior art relied upon  and  knowledge generally available in the art before the effective filing date  provide the suggestion that would have motivated the skilled artisan to utilize cannabinoid esters in the method of treating a condition such as anxiety, depression, etc. and have reasonable expectation of success. 
The Applicant has not shown evidence of substantially improved and unexpected results or properties between the instantly claimed method of treating anxiety, depression, comprising the step of administering to a subject an effective amount of  compound of formula (I) and the prior art method for treatment of diseases, conditions, symptoms including mood enhancement, anxiety by cannabinoid esters compounds of formula (A) in mixture with methyl ester of CBDA which encompass claimed compound of formula (I) or are homologues.
Predictability is the touchstone of an obviousness inquiry. Moreover, an obviousness inquiry hinges on whether a person having ordinary skill in the art would have had a reasonable expectation of success.  

In the instant case, it noted first that the ‘874 publication teach utilizing cannabinoid esters compounds which encompass claimed compound of formula (I) or are homologues (i.e. CBDA alkyl ester) for treatment of diseases, conditions, symptoms including anxiety, mood enhancement, which appear to inherently been mediated by receptor 5-HT1A. Therefore, the prior art relied upon  and  knowledge generally available in the art before the effective filing date  provide the suggestion that would have motivated the skilled artisan to utilize cannabinoid esters in the method of treating a condition such as anxiety, depression, etc. with reasonable expectation of success. 
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02. Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed method of treatment by administering CBDA-Me and method of treatment usiotzilig cannabinoid esters compounds of same structure or homologues as disclosed by prior art are distinct, the claims are considered prima facie obvious.
 Conclusion 
Claims 56-62 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622